Citation Nr: 1105254	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  05-29 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 
percent for lumbosacral strain with traumatic arthritis (a "low 
back disability").

2.  Entitlement to a disability evaluation greater than 40 
percent for post traumatic DJD of the right AC joint with high 
grade partial thickness tear of the supraspinatus tendon (a 
"right shoulder disability").


REPRESENTATION

Appellant represented by:	Attorney Sean Kendall, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1955 to June 1958.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision of the Houston, Texas RO.  The Veteran testified in a 
July 2009 videoconference hearing before the undersigned, and a 
transcript is included in the claims file.  This matter was 
previously before the Board in September 2009, at which point the 
claim for an increased rating for a low back disability was 
denied.  Pursuant to an October 2010 Court order based upon a 
Joint Motion for Remand, the matter is now before the Board 
again.

The Board notes that an interim rating decision, issued by the RO 
in September 2010, increased the disability rating for 
lumbosacral strain with traumatic arthritis to 40 percent 
effective March 8, 2010, and assigned separate 10 percent rating 
for intervertebral disc syndrome, right lower extremity effective 
July 21, 2010.  The Veteran has not indicated that he is 
satisfied with this rating.  Thus, this claim is still before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to his claim.  See 38 C.F.R. 
§ 3.159 (2010).

The Veteran testified in his July 2009 videoconference hearing 
that he was being treated both by a VA physician and Dr. Wathne 
in Kingsville, Texas.  He testified that Dr. Wathne instructed 
that he has to have bed rest to relieve the pain and pressure in 
his back because he "cannot walk or stand up too long".  
Evidence of bed rest prescribed by a physician is an important 
criterion when rating back disabilities, specifically for 
intervertebral disc syndrome.  A review of the claims file 
indicates that there are no treatment records in evidence from a 
Dr. Wathne.  In order to fulfill VA's duty to assist, these 
records must therefore be secured, as they may present a more 
complete clinical picture of the Veteran's disability.  The RO 
must attempt to obtain all outstanding treatment records, with 
assistance from the Veteran.  Any VA treatment records not 
already included in the file are also constructively of record 
and must be secured as well. 

Additionally, a February 2010 rating decision by the RO denied 
the Veteran's claim for an increased rating in excess of 40 
percent for post traumatic degenerative joint disease of the 
right acromioclavicular joint with high grade partial thickness 
tear of the supraspinatus tendon.  Also in February 2010, he 
submitted a statement entitled "Notice of Disagreement" 
indicating disagreement with the February 2010 rating decision.  
The filing of a timely notice of disagreement initiates the 
appeal process.   As a statement of the case (SOC) has not been 
issued in this matter, the Board is required to remand the matter 
for such action.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an SOC in the matter 
of an increased rating for the right shoulder 
disability.  The Veteran should be advised 
that this matter will only be before the 
Board if he timely perfects an appeal by 
submitting a substantive appeal.  If there is 
a timely substantive appeal after the 
issuance of the SOC, this matter should be 
returned to the Board for appellate 
consideration.

2.  The RO should ask the Veteran to identify 
the providers of all treatment he has 
received for his low back disability (records 
of which are not already associated with the 
claims file), and to submit authorizations 
for release to VA of any such private 
records, specifically including records from 
Dr. Wathne.

3.  The RO should secure copies of complete 
clinical records of the Veteran's treatment 
from the identified sources, specifically 
including records from Dr. Wathne, and any 
(and all) pertinent VA treatment records not 
already included in the claims file.  The RO 
should review the records received, and 
arrange for any further development suggested 
by the information therein (to include a 
contemporaneous VA examination, if 
indicated).

4.  The RO should then re-adjudicate the low 
back claim (to include a finding of whether 
referral for consideration of an 
extraschedular rating is warranted - i.e. 
whether schedular criteria are inadequate).  
If it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
SARAH RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


